

116 HR 2541 IH: Building United States Infrastructure and Leveraging Development Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2541IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Blumenauer (for himself, Mr. Kelly of Pennsylvania, Ms. Sewell of Alabama, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified
			 highway or surface freight transfer facility bonds.
	
 1.Short titleThis Act may be cited as the Building United States Infrastructure and Leveraging Development Act or the BUILD Act. 2.Increase national limitation amount for qualified highway or surface freight transfer facility bonds (a)In generalSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $20,800,000,000.
 (b)Application of Federal requirements to certain Tax-Exempt-Bond-Funded projectsIn the case of any component or segment of a project, if such component or segment is funded with a bond which receives an allocation from Secretary of Transportation under section 142(m)(2)(C) of the Internal Revenue Code of 1986, such component or segment shall be subject to Federal requirements that would apply if such component or segment were funded or financed under title 23 or 49, United States Code.
 (c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.
			